


Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of August 1, 2006, between Arch
Insurance Group Inc., a Delaware corporation (the “Company”), and Mark D. Lyons
(the “Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Companies or their Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or failure, neglect or refusal by the Executive to
perform his duties and responsibilities without the same being corrected within
ten (10) days after being given written notice thereof; (e) continued and
habitual use of alcohol by the Executive to an extent which materially impairs
the Executive’s performance of his duties without the same being corrected
within ten (10) days after being given written notice thereof; (f) the
Executive’s use of illegal drugs without the same being corrected within ten
(10) days after being given written notice thereof; or (g) the material breach
by the Executive of any of the covenants contained in this Agreement.

 

“Companies” means the Company and Parent.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Companies or their
Subsidiaries in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Companies.

 

“Date of Termination” has the meaning set forth in Section 5.06.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

“Good Reason” means, without the Executive’s written consent, (a) the material
diminution of any material duties or responsibilities of the Executive without
the same being

 

--------------------------------------------------------------------------------


 

corrected within ten (10) days after being given written notice thereof; (b) a
material reduction in the Executive’s Base Salary; or (c) the Company giving
written notice pursuant to Section 5.01 of its intention not to extend the
Employment Period.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.05.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Parent” means Arch Capital Group Ltd., a Bermuda company.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01. Employment. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the date
hereof and ending as provided in Section 5.01 (the “Employment Period”).

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as President and Chief Operating Officer of the Company and shall
have such responsibilities, powers and duties as may from time to time be
prescribed by the Chief Executive Officer and the Board of Directors of the
Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such position at comparable companies or as may be reasonably required by the
conduct of the business of the Company.  During the Employment Period the
Executive shall devote substantially all of his working time and efforts to the
business and affairs of the Company. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or for-profit organization not related to the business of
the Companies or their Subsidiaries, whether for compensation or otherwise,
without prior written consent of the Company.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01. Base Salary. During the Employment Period, the Executive’s base
salary will be $500,000 per annum (the “Base Salary”). The Base Salary will be
payable bi-monthly on the 15th and last working day of each month in arrears.
Annually during the Employment Period the Board of Directors of the Company
shall review with the Executive his job performance and compensation, and if
deemed appropriate by the Board of Directors of the Company, in its discretion,
the Executive’s Base Salary may be increased.

 

SECTION 4.02. Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Company; provided, however, that the
Executive’s target annual bonus will be 100% of his Base Salary.

 

SECTION 4.03. Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:

 

3

--------------------------------------------------------------------------------


 

(a)           such major medical, life insurance and disability insurance
coverage as is, or may during the Employment Period, be provided generally for
other senior executive officers of the Company as set forth from time to time in
the applicable plan documents;

 

(b)           a maximum of four (4) weeks of paid vacation annually during the
term of the Employment Period; and

 

(c)           benefits under any plan or arrangement available generally for the
senior executive officers of the Company, subject to and consistent with the
terms and conditions and overall administration of such plans as set forth from
time to time in the applicable plan documents.

 

In addition, during the Employment Period, the Company shall reimburse the
Executive for reasonable housing costs in the New York Metropolitan area,
subject to the Company’s requirements with respect to reporting and documenting
expenses.

 

SECTION 4.04. Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01. Term. The Employment Period will terminate on July 31, 2009;
provided that (a) the Employment Period shall terminate prior to such date upon
the Executive’s death or Permanent Disability, (b) the Employment Period may be
terminated by the Company for any reason prior to such date, and (c) the
Employment Period may be terminated by the Executive at any time prior to such
date, if such termination shall be for Good Reason. In addition, this Agreement
will be automatically extended on the same terms and conditions for successive
one year periods following the original term until either the Company or the
Executive, at least sixty (60) days prior to the expiration of the original term
or any extended term, shall give written notice of their intention not to renew
the Agreement.

 

SECTION 5.02. Unjustified Termination. Except as otherwise provided in
Section 5.03, if the Employment Period shall be terminated prior to the
expiration of the original term (or the extension of the Employment Period
pursuant to Section 5.01) by the Executive for Good Reason or by the Company not
for Cause (collectively, an “Unjustified Termination”) (it being understood that
a termination (a) for Cause, (b) as a result of the Executive’s resignation or
leaving his employment other than for Good Reason, or (c) as a result of the
death or Permanent Disability of the Executive shall not constitute an
Unjustified Termination), the Executive shall be paid solely (except as provided
in Section 5.04 below) the amount of his Base Salary, provided the Executive
shall be entitled to such payments only if the Executive has not breached

 

4

--------------------------------------------------------------------------------


 

and does not breach the provisions of Sections 6.01, 7.01, 8.01, 9.01 or 9.02
and the Executive has entered into and not revoked a general release of claims
reasonably satisfactory to the Company. Such amounts will be payable in equal
monthly installments for a period of twelve (12) months commencing on the first
month following the Date of Termination. In addition, promptly following an
Unjustified Termination, the Executive shall also be reimbursed all Reimbursable
Expenses incurred by the Executive prior to such Unjustified Termination.

 

SECTION 5.03. Justified Termination. If the Employment Period shall be
terminated prior to the expiration of the original term (or the extension of the
Employment Period pursuant to Section 5.01) (a) for Cause, (b) as a result of
the Executive’s resignation or leaving of his employment, other than for Good
Reason, (c) as a result of the death or Permanent Disability of the Executive,
or (d) as a result of the Executive’s provision of written notice not to extend
the Employment Period under Section 5.01 (collectively, a “Justified
Termination”), the Executive shall be entitled to receive solely (except as
provided in Section 5.04 below) his Base Salary through the Date of Termination
and reimbursement of all Reimbursable Expenses incurred by the Executive prior
to such Justified Termination.

 

SECTION 5.04. Benefits. Except as otherwise required by mandatory provisions of
law, all of the Executive’s rights to fringe and other benefits under this
Agreement or otherwise, if any, accruing after the termination of the Employment
Period as a result of a Justified Termination will cease upon such Justified
Termination. Notwithstanding the foregoing, if such Justified Termination is a
result of a Permanent Disability or if the Employment Period is terminated as a
result of an Unjustified Termination, the Executive shall continue to receive
his major medical insurance coverage benefits from the Company’s plan in effect
at the time of such termination for a period of twelve (12) months after the
Date of Termination.  To the extent permitted by the then applicable plan
document, the Executive’s 18-month COBRA eligibility period will commence after
such 12-month period.

 

SECTION 5.05. Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated.

 

SECTION 5.06. Date of Termination. “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, five
(5) days after a Notice of Termination is given, (b) if the Employment Period is
terminated for Good Reason, the date specified in the Notice of Termination, and
(c) if the Employment Period is terminated for any other reason (including for
Cause), the date designated by the Company in the Notice of Termination (but in
no event earlier than the date of the Notice of Termination).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Companies as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Companies and hereby assigns all right title and interest in and
to such Intellectual Property to the Companies. Any copyrightable work prepared
in whole or in part by the Executive during the Employment Period will be deemed
“a work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Companies will own all of the rights comprised in the copyright
therein. The Executive will promptly and fully disclose all Intellectual
Property and will cooperate with the Companies to protect the Companies’
interests in and rights to such Intellectual Property (including providing
reasonable assistance in securing patent protection and copyright registrations
and executing all documents as reasonably requested by the Companies, whether
such requests occur prior to or after termination of Executive’s employment
hereunder).

 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01. Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Companies all copies and embodiments, in whatever form or medium, of all
Confidential Information or Intellectual Property in the Executive’s possession
or within his control (including written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential Information
or

 

6

--------------------------------------------------------------------------------


 

Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Companies.

 

ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01. Noncompetition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Companies, their Subsidiaries and
their respective predecessors, and that his services will be of special, unique
and extraordinary value to the Companies. In addition, the Executive hereby
agrees that at any time during the Employment Period, and for a period ending
two (2) years after the Date of Termination (if such termination is for Cause or
as a result of the Executive’s resignation or leaving employment not for Good
Reason) (the “Noncompetition Period”), he will not directly or indirectly own,
manage, control, participate in, consult with, render services for or in any
manner engage in any business competing with the businesses of the Companies or
their Subsidiaries as such businesses exist or are in process or being planned
as of the Date of Termination, within any geographical area in which the
Companies or their Subsidiaries engage or plan to engage in such businesses.
Notwithstanding the foregoing, the Noncompetition Period shall be twelve (12)
months following the Date of Termination if such termination is by the Company
without Cause, by the Executive for Good Reason or due to the Executive giving
written notice pursuant to Section 5.01 of his intention not to extend the
Employment Period; provided however, that in such circumstances, the
Noncompetition Period may be extended up to a period of eighteen (18) months
following the Date of Termination by the Company if it elects in writing to pay
the Executive his Base Salary for the additional six (6) month period, such
amount to be payable in monthly installments over the additional six (6) month
period. It shall not be considered a violation of this Section 9.01 for the
Executive to be a passive owner of not more than 2% of the outstanding stock of
any class of a corporation which is publicly traded, so long as the Executive
has no active participation in the business of such corporation.

 

SECTION 9.02. Nonsolicitation. The Executive hereby agrees that (a) during the
Employment Period and for a period of two (2) years after the Date of
Termination (the “Nonsolicitation Period”) the Executive will not, directly or
indirectly through another entity, induce or attempt to induce any employee of
the Companies or their Subsidiaries to leave the employ of the Companies or
their Subsidiaries, or in any way interfere with the relationship between the
Companies or their Subsidiaries and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Companies or
their Subsidiaries at any time during such Nonsolicitation Period or within the
six-month period prior thereto and (b) during the Nonsolicitation Period, the
Executive will not induce or attempt to induce any customer, supplier, client,
insured, reinsured, reinsurer, broker, licensee or other business relation of
the Companies or their Subsidiaries to cease doing business with the Companies
or their Subsidiaries.

 

SECTION 9.03. Enforcement. If, at the enforcement of Sections 9.01 or 9.02, a
court

 

7

--------------------------------------------------------------------------------


 

holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Section 9 to cover the
maximum duration, scope and area permitted by law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01, 9.01 or
9.02 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01 or 9.02, the Companies shall have the absolute right to apply to any
court of competent jurisdiction for such injunctive or other equitable relief as
such court may deem necessary or appropriate in the circumstances.

 

ARTICLE 11

 

EXECUTIVE REPRESENTATIONS

 

SECTION 11.01. Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement will be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.

 

ARTICLE 12

 

MISCELLANEOUS

 

SECTION 12.01. Remedies. The Companies will have all rights and remedies set
forth in this Agreement, all rights and remedies which the Companies have been
granted at any time under any other agreement or contact and all of the rights
which the Companies have under any law. The Companies will be entitled to
enforce such rights specifically, without posting a bond or other security, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. There are currently no disciplinary
or grievance procedures in place, there is no collective agreement in place, and
there is no probationary period.

 

8

--------------------------------------------------------------------------------


 

SECTION 12.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 12.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.

 

SECTION 12.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

SECTION 12.05. Counterparts. This Agreement may be executed simultaneously in
two counterparts, any one of which need not contain the signatures of more than
one party, but all of which counterparts taken together will constitute one and
the same agreement.

 

SECTION 12.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 12.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

If to the Executive:

 

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

 

If to the Company:

 

Arch Insurance Group Inc.

 

 

1 Liberty Plaza, 53rd Floor

 

 

New York, New York 10006

 

 

Attn: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 12.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be

 

9

--------------------------------------------------------------------------------


 

withheld pursuant to any applicable law or regulation.

 

SECTION 12.09. 409A.  It is intended that this Agreement will comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (and
any regulations and guidelines issued thereunder), to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent.  If an amendment of the Agreement is necessary in order for it
to comply with Section 409A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the Date of Termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provisions of any benefit that is required to be
delayed pursuant to Code Section 409A(a)(2)(B), such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of his “separation from service” (as
such term is defined in Treasury Regulations issued under Code Section 409A), or
(ii) the date of his death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding the foregoing, to the extent that
the foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by the Executive, the Executive shall pay the full costs of premiums for
such welfare benefits during the Delay Period and the Company shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during the Delay Period promptly after its conclusion.  In no case will
compliance with this Section by the Company constitute a breach of the Company’s
obligations under this Agreement.

 

SECTION 12.10. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Companies, the Executive and
their respective heirs, executors, successors and assigns.

 

SECTION 12.11. Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION 12.12. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means including
without limitation and is intended by the parties to be by way of example rather
than limitation.

 

10

--------------------------------------------------------------------------------


 

SECTION 12.13. Survival. Sections 6.01, 7.01, 8.01 and Articles 9, 10 and 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

SECTION 12.14. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

By:

/s/ Ralph E. Jones III

 

Printed Name:

Ralph E. Jones III

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Mark D. Lyons

 

Mark D. Lyons

 

12

--------------------------------------------------------------------------------

 


AMENDMENT TO EMPLOYMENT AGREEMENT


 

Amendment (“Amendment”), dated as of November 24, 2008, to the Employment
Agreement, dated as of August 1, 2006 (the “Agreement”), between Arch Insurance
Group Inc., a Delaware corporation (the “Company”), and Mark D. Lyons (the
“Executive”).  Capitalized terms used without definition herein have the
meanings given to them in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.                                       The definition of “Good Reason” set
forth in Section 1.01 shall be hereby amended and restated as follows:

 

“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure set forth in
Section 5.05 below, (a) the material diminution of any material duties or
responsibilities of the Executive; or (b) a material reduction in the
Executive’s Base Salary.

 

2.                                       The last sentence of Section 4.03 shall
be hereby amended and restated as follows:

 

In addition, during the Employment Period, the Company shall reimburse the
Executive for reasonable housing costs in the New York Metropolitan area,
subject to the Company’s requirements with respect to reporting and documenting
expenses, and such reimbursement shall be made promptly, but in no event later
than the end of the calendar year following the calendar year during which the
expense was incurred by the Executive.

 

 

3.                                       Section 5.02 shall be hereby amended
and restated as follows:

 

SECTION 5.02. Unjustified Termination. Except as otherwise provided in
Section 12.09, if the Employment Period shall be terminated (i) at the end of
the Employment Period due to the Company giving written notice of non-extension
pursuant to Section 5.01 above, or (ii) prior to the expiration of the original
term (or the Employment Period as extended pursuant to Section 5.01) by the
Executive for Good Reason or by the Company not for Cause (such terminations
under clauses (i) and (ii) of this Section 5.02 are collectively referred to as
“Unjustified Terminations”), the Executive shall be paid solely (except as
provided in Section 5.04 below or as specifically provided in the Company’s
Incentive Compensation Plan or successor plan) an amount equal to his Base
Salary, provided the Executive shall be entitled to such payments only if the
Executive has not breached and does not breach the provisions of Sections 6.01,
7.01, 8.01, 9.01 or 9.02 and the Executive has entered into a general release of
claims reasonably satisfactory to the Company on or before the date that is
fifty (50) days following the Date of Termination and does not revoke such
release prior to the end of the statutory

 

--------------------------------------------------------------------------------


 

seven (7) day revocation period.  Subject to Section 12.09 below, such amounts
will be paid in twelve (12) equal installments, the first two (2) of which shall
be paid on the date that is two (2) months following the Date of Termination and
the next ten (10) of which will be paid in ten (10) equal monthly installments
commencing on the date that is three (3) months following the Date of
Termination and continuing on each of the next nine (9) monthly anniversaries of
the Date of Termination.  In addition, promptly following an Unjustified
Termination, the Executive shall also be reimbursed for all Reimbursable
Expenses incurred by the Executive prior to such Unjustified Termination. 
Notwithstanding any provision hereof to the contrary, in order for the Executive
to terminate the Employment Period for Good Reason, such termination of
employment must occur no later than sixty (60) days after the date the Executive
gives written notice in accordance with Section 5.05 below to the Company of the
occurrence of the event or condition that constitutes Good Reason. 
Notwithstanding any provision of this Agreement to the contrary, for purposes of
this Section 5.02 and the last sentence of Section 5.04, the Executive will be
deemed to have terminated his employment on the date of his “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) with
the Company, the Employment Period will be deemed to have ended on the date of
his “separation from service” with the Company, and the Date of Termination will
be deemed to be the date of his “separation from service” with the Company.

 

4.                                       The penultimate sentence of
Section 5.04 shall be hereby amended and restated as follows:

 

Notwithstanding the foregoing, if such Justified Termination is a result of a
Permanent Disability or if the Employment Period is terminated as a result of an
Unjustified Termination, the Executive shall continue to receive his major
medical insurance coverage benefits from the Company’s plan in effect at the
time of such termination for a period equal to the lesser of (i) twelve (12)
months after the Date of Termination, and (ii) until the Executive is provided
by another employer with benefits substantially comparable (with no pre-existing
condition limitations) to the benefits provided by such plan.

 

5.                                       Section 5.05 shall be hereby amended
and restated as follows:

 

SECTION 5.05.  Notice of Termination and Opportunity to Cure.  Any termination
by the Company for Permanent Disability or Cause or without Cause or by the
Executive for Good Reason shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the date the termination
is to take effect (consistent with the terms of this Agreement), the specific
termination provision in this Agreement relied upon and, for a termination for
Permanent Disability or for Cause or for a resignation for Good Reason, shall
set forth in reasonable

 

2

--------------------------------------------------------------------------------


 

detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.  It shall be a condition precedent to
the Executive’s right to terminate employment for Good Reason that (i) the
Executive shall first have given the Company written notice that an event or
condition constituting Good Reason has occurred within ninety (90) days after
such occurrence, and any failure to give such written notice within such period
will result in a waiver by the Executive of his right to terminate for Good
Reason as a result of such event or condition, and (ii) a period of thirty (30)
days from and after the giving of such written notice shall have elapsed without
the Company having effectively cured or remedied such occurrence during such
30-day period, unless such occurrence cannot be cured or remedied within thirty
(30) days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional fifteen (15) days) provided that
the Company has made and continues to make a diligent effort to effect such
remedy or cure.

 

6.                                       Section 5.06 shall be hereby amended
and restated as follows:

 

SECTION 5.06.  Date of Termination.  “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, five
(5) days after a Notice of Termination is given, (b) if the Employment Period is
terminated by the Executive for Good Reason, the date specified in the Notice of
Termination consistent with the terms hereof, (c) if the Employment Period
terminates due to expiration of the term of this Agreement, the date the term
expires, and (d) if the Employment Period is terminated for any other reason
(including for Cause), the date designated by the Company in the Notice of
Termination.

 

7.                                       The third sentence included in
Section 9.01 shall be hereby amended and restated in its entirety as follows:

 

Notwithstanding the foregoing, the Noncompetition Period shall be twelve (12)
months following the Date of Termination if such termination is an Unjustified
Termination or due to the Executive giving written notice pursuant to
Section 5.01 of his intention not to extend the Employment Period.

 

8.                                       Section 12.09 shall be hereby amended
and restated as follows:

 

SECTION 12.09. 409A and 457A.  It is intended that this Agreement will comply
with Sections 409A and 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) (and any regulations and guidelines issued thereunder), to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent.  If an amendment of the Agreement is
necessary in order for it to comply with Section 409A or Section 457A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act, pursuant to this Section 12.09 shall
subject the Company to any claim, liability,

 

3

--------------------------------------------------------------------------------


 

or expense, and the Company shall not have any obligation to indemnify or
otherwise protect the Executive from the obligation to pay any taxes, interest
or penalties pursuant to Section 409A or Section 457A of the Code.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account the applicable
provisions of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if
any, of such payment so required to be delayed shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service” or (ii) the date of his death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.  In no case will compliance
with this Section by the Company constitute a breach of the Company’s
obligations under this Agreement.

 

With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries that constitute deferred compensation for purposes of
Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 


9.                                       SECTION 12.15 SHALL BE HEREBY ADDED AT
THE END OF THE AGREEMENT AS FOLLOWS:


 

SECTION 12.15.  Excess Parachute Payments.

 

(a)           Notwithstanding any other provision of this Agreement, in the
event that the amount of payments or other benefits payable to the Executive
under this Agreement (including, without limitation, the acceleration of any
payment or the accelerated vesting of any payment or other benefit), together
with any payments,

 

4

--------------------------------------------------------------------------------


 

awards or benefits payable under any other plan, program, arrangement or
agreement maintained by the Company or one of its affiliates, would constitute
an “excess parachute payment” (within the meaning of Section 280G of the Code),
the payments under Section 5.02 of this Agreement shall be reduced (by the
minimum possible amounts) until no amount payable to the Executive under this
Agreement constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which the Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income, employment and excise taxes) to the Executive resulting from the receipt
of such payments with such reduction.

 

(b)           All determinations required to be made under this Section 12.15,
including whether a payment would result in an “excess parachute payment” and
the assumptions to be utilized in arriving at such determinations, shall be made
by an accounting firm designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive as requested by the Company or the Executive.  All fees and expenses
of the Accounting Firm shall be borne solely by the Company and shall be paid by
the Company.  Absent manifest error, all determinations made by the Accounting
Firm under this Section 12.15 shall be final and binding upon the Company and
the Executive.

 

10.                                 All other provisions of the Agreement shall
remain in full force and effect.  This amendment shall be governed by and
construed in accordance with the laws of New York, without giving effect to
principles of conflict of laws, and may be executed in two or more counterparts,
each of which shall constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

By:

/s/ Martin J. Nilsen

 

Name:

Martin J. Nilsen

 

Title:

Senior Vice President & General Counsel

 

 

 

 

 

/s/ Mark D. Lyons

 

Mark D. Lyons

 

6

--------------------------------------------------------------------------------
